DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-17, 19 and 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Briggs et al. US Publication No. 2018/0284881.
Re Claim 1, Briggs discloses a tangible, non-transitory, machine-readable medium, comprising machine- readable instructions that, when executed by one or more processors of a machine (Game system) , cause the machine to: store attraction data of a distributed attraction (The attraction)  comprising a plurality of distributed 
Re Claim 2, Briggs discloses the machine-readable medium of claim 1, comprising machine-readable instructions that, when executed by the one or more processors, cause the machine to: receive a subscription request (Sync/registering) from a first subscriber distributed interaction point (targets/sensors); and store an indication of the first subscriber distributed interaction point, as a subscriber interaction point (engaged target), in a subscriber database (P99 and P101).  
Re Claim 3, Briggs discloses the machine-readable medium of claim 2, comprising machine-readable instructions that, when 
Re Claim 4, Briggs discloses the machine-readable medium of claim 3, wherein the indication of the particular portion of the attraction data comprises an indication of a particular attraction status associated with one or more participants of the distributed attraction (P101).  
Re Claim 5, Briggs discloses the machine-readable medium of claim 4, wherein the particular attraction status comprises key acquisition data, virtual coin collection data (equivalent to statics /score points data), or both (P89, P98).  
Re Claim 6, Briggs discloses the machine-readable medium of claim 1, comprising machine-readable instructions that, when executed by the one or more processors, cause the machine to: query subscriber data in a subscriber database for a subset of the plurality of distributed interaction points that are associated with an indication of the first portion of the attraction data in the subscriber database (P226 querying database).  
Re Claim 7, Briggs discloses the machine-readable medium of claim 6, comprising machine-readable instructions, that when executed by the one or more processors, cause the machine to: provide a portion of the subscriber data to at least a subset of the plurality of distributed interaction points, enabling the subset of the plurality of distributed interaction points to directly send attraction data to others of the 
Re Claim 8, Briggs discloses the machine-readable medium of claim 1, comprising machine-readable instructions, that when executed by the one or more processors, cause the machine (Game system) to: pre-heat at least one of the plurality of distributed interaction points, by pre- loading the at least one of the plurality of distributed interaction points with a subset of the attraction data prior to anticipated interaction at the at least one of the plurality of distributed interaction points by a participant of the distributed attraction (P99, P100).  
Re Claim 10, Briggs discloses a computer-implemented method, comprising: storing attraction data of a distributed attraction (The attraction) comprising a plurality of distributed interaction points (targets i.e. sensors) ; identifying one or more subscriber interactions points( defined as being  successfully  engaged with a particular or particular number of targets while traversing a ride) of the plurality of distributed interaction points (Targets i.e. sensors)  that have subscribed (Engaged/interacted with)  to a first portion of the attraction data (P96 and P128) ; and providing  (Via a reading , detection or an illuminated lighting element )  the first portion of the attraction data to the one or more subscriber interaction points ( lighting elements or other targets (e.g., magnetic elements) within or adjacent to a flume or ride path of a rider that may be interacted with by the rider and/or the ride vehicle or its components.  For example, the lighting elements may illuminate based upon rider interaction with the ride (e.g., successfully interacting with portions of the ride, such as magnetic targets) capable of sensing when a user moves a portion of their body and/or the ride vehicle and/or 
Re Claim 11, Briggs discloses the computer-implemented method of claim 10, comprising: receiving a subscription (Sync/registering) request from a first subscriber distributed interaction point(targets/sensors); and storing an indication of the first subscriber distributed interaction point, as a subscriber interaction point, in a subscriber database (P99 and P101).  
Re Claim 12, Briggs discloses the computer-implemented method of claim 11, comprising: receiving, with the subscription request, an indication of a particular portion of the attraction data that the first subscriber distributed interaction point is subscribing (engaging /interacting ) to; and 33311664-4 UNIV:0175-1 associating the indication of the particular portion of the attraction data with the stored indication of the first subscriber distributed interaction point in the subscriber database (P101).  
Re Claim 13, Briggs discloses the computer-implemented method of claim 12, wherein the indication of the particular portion of the attraction data comprises an indication of a particular attraction status associated with one or more participants of the distributed attraction (P101).  
Re Claim 14, Briggs discloses the computer-implemented method of claim 12, wherein the status comprises key acquisition data, virtual coin collection data, or both. (P89, P98).    

Re Claim 16, Briggs discloses the computer-implemented method of claim 15, comprising: providing at least a portion of the subscriber data to at least a subset of the plurality of distributed interaction points, enabling the subset of the plurality of distributed interaction points to directly send locally stored attraction data to others of the plurality of distributed interaction points based upon the at least portion of the subscriber data (P201 an P226-P227).  
Re Claim 17, Briggs discloses the computer-implemented method of claim 10, comprising: pre-heating at least one of the plurality of distributed interaction points, by pre- loading the at least one of the plurality of distributed interaction points with a subset of the attraction data prior to anticipated interaction at the at least one of the plurality of distributed interaction points by a participant of the distributed attraction (P99, P100).    
Re Claim 19,  Briggs discloses a distributed attraction, comprising: a plurality of distributed interaction points (interacting elements) configured to perform localized processing (P201, interactive elements may interact with a local controller, processor, memory, or etc. of attraction data based upon interactions by a participant of the distributed attraction); a centralized (a remote controller) computer system (P201), configured to: store the attraction data of the distributed attraction); identify one or more subscriber interactions points of the plurality of distributed interaction points that have subscribed  (engaged/interacted with) to a first portion of the attraction data  (P201, 
Re Claim 20,  Briggs discloses the distributed attraction of claim 19, wherein the centralized computer system is configured to: pre-heat at least one of the plurality of distributed interaction points, by pre- loading the at least one of the plurality of distributed interaction points with a subset of the 35311664-4 UNIV:0175-1 attraction data prior to anticipated interaction at the at least one of the plurality of distributed interaction points by the participant of the distributed attraction (P99, P100). 

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in Re-claim 9:  None of the cited prior art  of record, discloses, teach or fairly suggest at least receive, from a first one of the plurality of distributed interaction points, a request to update a second portion of the attraction data associated with the first one of the plurality of distributed interaction points; 32311664-4 UNIV:0175-1 in response to receiving the request, update the second portion of the attraction data; identify a subset of the plurality of distributed interaction points that have subscribed to receiving the second portion; and provide the updated second portion of the attraction data to the identified subset of the plurality of distributed interaction points that have subscribed to receiving the second portion.  
The following is a statement of reasons for the indication of allowable subject matter in Re-claim 18:  None of the cited prior art  of record, discloses, teach or fairly suggest at least receiving, from a first one of the plurality of distributed interaction points, a request to update a second portion of the attraction data associated with the first one of the plurality of distributed interaction points; in response to receiving the request, updating the second portion of the attraction data; identifying a subset of the plurality of distributed interaction points that have subscribed to receiving the second portion; and providing the updated second portion of the attraction data to the identified subset of the plurality of distributed interaction points that have subscribed to receiving the second portion.  

Conclusion
The following reference is cited but not relied upon: Weston discloses smart Entertainment Technology uses to create an enhanced, real-world experience or adventure, and helps users explore, communicate, learn, and solve puzzles, creating a richer, more immersive experience.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887